Exhibit 10.33

EMPLOYMENT AGREEMENT

       THIS EMPLOYMENT AGREEMENT is entered into between Bally Total Fitness
Holding Corporation, a Delaware corporation (the “Company”), and Harold Morgan
(the “Executive”) dated as of January 1, 2003 (“Effective Date”).

       WHEREAS, the Executive is employed by the Company as Senior Vice
President, Human Resources pursuant to an employment agreement dated as of
January 1, 2000 (“Prior Agreement”); and

       WHEREAS, the Company and Executive desire to enter into a new agreement
in connection with Executive’s continuing employment with the Company.

       NOW, THEREFORE, IT IS HEREBY AGREED:

             1.       Employment Period. The Company agrees to employ the
Executive, and the Executive hereby agrees to be employed by the Company,
subject to the terms and conditions of this Agreement, for the initial period
commencing on the Effective Date and ending on December 31, 2005. Commencing
January 1, 2005, such employment period shall be extended each day by one day to
create a new one year term. At any time at or after January 1, 2005, either the
Company or the Executive may deliver notice (an “Expiration Notice”) to the
other party (in the manner provided in Section 4(a)(iii)) that the employment
period shall expire on the last day of the one year period commencing on the
date of delivery of such notice (the initial employment period as so extended is
the "Employment Period”).

             2.       Position and Duties.

             (a)       During the Employment Period:

               (i)       the Executive shall serve as the Senior Vice President,
Human Resources of the Company with such authority, duties and responsibilities
as are commensurate with such position for the Company and reporting directly to
the Chief Executive Officer, and

               (ii)       the Executive’s services shall be performed at the
Company’s principal office at Chicago, Illinois, except for periods of
reasonable business travel.

             (b)       During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote substantially all of his attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive, to use
the Executive’s reasonable best efforts to perform faithfully and efficiently
such responsibilities. During the Employment Period, Executive may engage in the
following activities:

               (i)       to serve on corporate, civic or charitable boards or
committees, provided, however, if the Executive desires to serve on the Board of
Directors of any for profit company, the Executive will need the prior approval
of the Board of Directors of the Company;

               (ii)       to deliver lectures, fulfill speaking engagements or
teach at educational institutions; and

               (iii)       to manage personal investments;

provided that such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company
under this Agreement.

             3.       Compensation.

             (a)       Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) in the gross amount
of Three Hundred Thousand dollars ($300,000), payable in accordance with the
normal payroll practices of the Company. During the Employment Period, at least
annually, the Annual Base Salary shall be reviewed and may be increased (but not
decreased). After any such increase, the term “Annual Base Salary” shall refer
to Annual Base Salary as so increased.

             (b)       Annual Bonus. For each calendar year completed during the
Employment Period, the Executive shall be eligible to receive an annual cash
bonus (“Annual Bonus”) based upon the attainment of performance targets that are
established by the Board, provided that the Executive shall have a target Annual
Bonus of at least fifty percent (50%) of his Annual Base Salary.

             (c)       Incentive Awards. The Executive shall be eligible for
annual equity awards under the Company’s 1996 Long-Term Incentive Plan (and any
successor long-term incentive plan) (“Incentive Plan”) during the Employment
Period as determined by the Board or duly authorized Committee of the Board.

             (d)       Benefits. During the Employment Period, the Executive
shall be entitled to participate in all employee pension (defined contribution),
welfare, perquisite (including any automobile allowance, executive health
benefits and executive long-term disability benefits), fringe benefit, and other
benefit plans, practices, policies and programs generally applicable to the most
senior executives of the Company that may be established or maintained by the
Company during the Employment Period.

             (e)       Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all expenses incurred by
the Executive in connection with his employment, in accordance with the
Company’s policies for its most senior employees.

             (f)       Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the plans, policies,
programs and practices of the Company as in effect with respect to the senior
executives of the Company.

             4.       Termination of Employment.

             (a)       Definitions. The following definitions of terms shall
apply for all purposes under this Agreement:

               (i)        “Accrued Obligations” means: (A) the Executive’s
Annual Base Salary through the Date of Termination to the extent unpaid, (B) any
Annual Bonus or long-term incentive bonus that is earned for the last completed
calendar year prior to the Date of Termination to the extent unpaid (and,
anything in this Agreement to the contrary notwithstanding, such Annual Bonus
shall be payable at such time as any such annual bonuses are paid to other
senior executives of the Company), (C) any accrued and unused vacation, and (D)
any unreimbursed expenses incurred prior to the Date of Termination and due
pursuant to Section 3(e).

               (ii)        “Cause” means:

                 A.       Executive’s fraud or dishonesty;

                 B.       the willful and continued failure of the Executive to
perform substantially the Executive’s duties with the Company or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the CEO, which specifically identifies the
manner in which the CEO believes that the Executive has not substantially
performed the Executive’s duties;

                 C.       the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company or its affiliates;

                 D.       Executive’s conviction (including a plea of nolo
contendere) of a felony or of a crime involving moral turpitude; or

                 E.       Executive’s material breach of any material provision
of this Agreement.

               (iii)        A “Notice of Termination” means a written notice
given in accordance with Section 10(b) of this Agreement which:

                 A.       indicates the specific termination provision in this
Agreement relied upon;

                 B.       to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated; and

                 C.       if the Date of Termination is other than the date of
receipt of such notice, specifies the Termination Date.

       The failure by the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause shall not waive any
right of the Company or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights under this Agreement

               (iv)        “Other Benefits” means amounts or benefits due
Executive, other than as specifically provided under this Section 4, under any
plan, program, policy or practice of the Company and its affiliates in which he
participates that are accrued and unpaid (or provided) through the Date of
Termination in accordance with the terms and normal procedures of each such
plan, program, policy or practice. As used in this Agreement, the terms
“affiliated companies” and “affiliates” shall include any company controlled by,
controlling or under common control with the Company.

             (b)       Death or Disability.

               (i)        The Executive’s employment shall terminate upon the
Executive’s death (which shall be the Date of Termination). If the Company
determines in good faith that Executive is Disabled (as defined below) during
the Employment Period, then the Company may give to Executive a Notice of
Termination terminating Executive’s employment as of the 30th day after his
receipt of such notice (which shall be the Date of Termination). Executive’s
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 days in any 365 day period as a result
of incapacity due to mental or physical illness or injury which is determined to
be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive’s legal
representative.

               (ii)        If Executive’s employment terminates due to his death
or Disability during the Employment Period, the Company shall have no further
obligation to Executive after the Date of Termination other than:

                 A.       to pay or provide Executive’s Accrued Obligations and
Other Benefits (including, without limitation, any life insurance or long-term
disability benefits);

                 B.       the Company’s obligation to indemnify the Executive
pursuant to Section 8; and

                 C.       the Company shall reimburse the Executive (or his
other qualified beneficiaries under COBRA, as the case may be) for premiums for
COBRA health care continuation coverage incurred by the Executive (and
Executive’s other qualified beneficiaries) for the duration of the COBRA health
care coverage continuation period.

Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

             (c)       Cause; Expiration of Employment Period. If the Company
terminates Executive’s employment for Cause, or Executive’s employment
terminates pursuant to an Expiration Notice duly given by either Executive or
the Company under Section 1, then the Company shall have no further obligation
to Executive after the Date of Termination other than:

               (i)        to pay or provide Executive’s Accrued Obligations and
Other Benefits;

               (ii)        the Company’s obligation to indemnify Executive to
the extent provided pursuant to Section 8; and

             5.       Change of Control.

             (a)       Change of Control Definition. A “Change of Control”
shall, except as provided below, mean a Change of Control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 (as in effect on the Effective Date), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, such a
Change of Control shall be deemed to have occurred if:

               (i)        any “person” (as defined in subsections 13(d) and
14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities;

               (ii)        during any period of two consecutive years or less
(not including any period prior to the Effective Date of this Agreement) there
shall cease to be a majority of the Board of Directors of the Company comprised
of Continuing Directors (as defined below); or

               (iii)        the stockholders of the Company approve (A) a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.

               (iv)        Notwithstanding anything else contained herein to the
contrary, the acquisition of the Company securities from the Company which
issuance was approved by the Continuing Directors shall not, either on its own
or in connection with any other acquisition of the Company securities prior
thereto, be deemed to be a Change of Control for purposes of this Agreement.

               (v)        The term “Continuing Directors” shall mean individuals
who constitute the Board of Directors of the Company as of the Effective Date
and any new director(s) whose election by such Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then in office who either were directors as of the Effective Date
or whose election or nomination for election was previously so approved.

             (b)       Company Termination of Employment. The provisions of
Section 1 to the contrary notwithstanding, if within two years following a
Change of Control the Company terminates the Executive’s employment other than
for any of Cause, death or Disability, then the Company shall have no further
obligation to the Executive after the Date of Termination other than:

               (i)        The Company shall pay to the Executive in a lump sum
in cash within thirty (30) days after the Date of Termination the aggregate of
the following amounts:

                 A.       Executive’s Accrued Obligations;

                 B.       an amount equal to the product of: (x) the target
Annual Bonus percentage set forth at Section 3(b), multiplied by (y) Executive’s
Annual Base Salary, multiplied by (z) a fraction the numerator of which is the
number of days in the calendar year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365; and

                 C.       an amount equal to the product of: (x) two (2)
multiplied by (y) the sum of (i) Executive’s Annual Base Salary plus (ii)
Executive’s target Annual Bonus percentage set forth at Section 3(b) multiplied
by Executive’s Annual Base Salary.

               (ii)        For the eighteen (18) months following the Date of
Termination: (A) the Executive shall continue to participate in such health,
dental and vision plans in which he is enrolled as if he were still employed by
the Company, said period of participation to run concurrently with any period of
COBRA coverage to which Executive may be entitled, and (B) the Company shall
reimburse the Executive for his life insurance and long-term disability
insurance premiums provided that the Executive is eligible and timely exercises
any such right to convert and personally assume such insurance contracts and
otherwise maintains such contracts in force; provided, such health, dental and
vision benefits shall be reduced by any similar benefits, on a
benefit-by-benefit and coverage-by-coverage basis, provided by a subsequent
employer.

               (iii)        To the extent not then paid or provided, the Company
shall timely pay or provide to the Executive his Other Benefits and Executive’s
rights to indemnification pursuant to Section 8 shall survive a termination of
his employment.

               (iv)        The Executive shall be entitled to voluntarily
terminate his employment, which shall be treated as an involuntary termination
of employment by the Company without Cause, if during such two year period
following a Change of Control, without Executive’s written consent, the Company
or its successor: (A) changes Executive’s title or substantially changes his
duties or functions from those he previously performed under this Agreement, (B)
reduces the Executive’s Annual Base Salary or his target Annual Bonus
opportunity percentage, or (C) requires the Executive to be based at any office
or location more than 35 miles from that provided in Section 2(a)(ii) hereof
(other than for reasonable travel required in connection with Executive’s
duties).

             (c)       Parachute Payments.

               (i)        If it shall be determined that any payment,
distribution or benefit received or to be received by the Executive from the
Company pursuant to this Agreement or any stock award or option plan maintained
by Employer or its affiliates (“Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (such tax referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment from the Company (the “Excise Tax
Gross-Up Payment”) in an amount such that the net amount retained by the
Executive, after the calculation and deduction of any Excise Tax on the Payments
(together with any penalties and interest that have been or will be imposed on
the Executive in connection therewith) and any federal, state and local income
taxes, Excise Taxes and payroll taxes (including the tax imposed by Section
3101(b) of the Code) on the Excise Tax Gross-Up Payment provided for in this
Section 5(c), shall be equal to the Payments. In computing the amount of this
payment, it shall be assumed that the Executive is subject to tax by each taxing
jurisdiction at the highest marginal tax rate in the respective taxing
jurisdiction of the Executive, taking into account the city and state in which
the Executive resides, but giving effect to the tax benefit, if any, which the
Executive may enjoy to the extent that any such tax is deductible in determining
the tax liability of any other taxing jurisdiction (provided that the highest
marginal tax rate for federal income tax purposes shall be determined under
Section 1 of the Code).

               (ii)        All determinations required to be made under this
Section 5(c), including whether and when an Excise Tax Gross-Up Payment is
required and the amount of such Excise Tax Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, except as specified in Section
5(c)(i), shall be made by the Company’s independent auditors (the “Accounting
Firm”), in consultation with the Executive, which Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days after the Company makes any Payments to the Executive. The
determination of tax liability and the assumptions made by the Accounting Firm
shall be subject to review by the Executive’s tax advisor, and, if the
Executive’s tax advisor does not agree with the determination reached by the
Accounting Firm, then the Accounting Firm and the Executive’s tax advisor shall
jointly designate a nationally-recognized public accounting firm within five (5)
business days after notice has been given to the Company of the Executive’s
disagreement with the Accounting Firm’s calculation, which shall make the
determination within 15 business days after its appointment. If the parties
cannot agree on a nationally recognized public accounting firm, then both
parties shall select a nationally recognized public accounting firm who shall
then jointly select a third nationally recognized public accounting firm which
shall make the determination within 15 business days after its appointment. All
fees and expenses of the accountants and tax advisors retained by either the
Executive or the Company shall be borne by the Company. Any Excise Tax Gross-Up
Payment, as determined pursuant to this Section 5(c), shall be paid by the
Company to the Executive within five (5) days after the receipt of the
determination, subject to applicable federal, state, local and Excise Tax
withholding requirements. Any determination by a jointly designated public
accounting firm shall be binding upon the Company and the Executive, and shall
not be subject to arbitration pursuant to Section 9, subject to the provisions
of Section 5(c)(iii) below.

               (iii)        As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination hereunder, it
is possible that Excise Tax Gross-Up Payments will not have been made by the
Company that should have been made consistent with the calculations required to
be made hereunder (“Underpayment”). In the event that the IRS, on audit, asserts
that the Executive has made an underpayment and the Executive is required (by
reason of settlement or otherwise) to make a payment of any Excise Tax, or if
the Executive is required to make one or more payments of Excise Tax to the IRS
(and/or interest or penalties thereon) upon the filing of his original or
amended tax returns which exceed the amounts taken into account in determining
the initial Excise Tax Gross-Up Payment made pursuant to Section 5(c)(i) or
Section 5(c)(ii), then in either of such events any such Underpayment calculated
in accordance with and in the same manner as the Excise Tax Gross-Up Payment in
Section 5(c)(i) shall be promptly paid by the Company to or for the benefit of
the Executive. In addition, the Company will pay the Executive an amount equal
to any penalties, interest or additions to be assessed against him as a result
of the underpayment, which amounts shall be grossed up for any federal, state,
local or Excise Taxes payable with respect to such penalties, interest or
additions to tax such that the Executive receives a net amount equal to the
penalties, interest and additions to tax assessed against him (determined in the
same manner as described in Section 5(c)(i). The Executive shall not be
obligated to contest any proposed assessment of any Underpayment and may settle
any such audit action or proceeding involving an Underpayment at his discretion;
provided, however, that the Executive shall, upon notice of examination by the
Internal Revenue Service, give notice thereof to the Company and the Company, at
its sole cost and in its sole discretion, may, on behalf of the Executive,
defend and contest against any proposed Internal Revenue Service deficiency. In
the event that the Company assumes the defense of the proposed deficiency, the
Company shall immediately, upon written request of the Executive, secure all of
its possible obligations to the Executive as provided for in this Section
5(c)(iii) by either posting cash collateral in escrow or providing the Executive
with a “clean irrevocable letter of credit” in the amount of all of the
Company’s possible obligations to the Executive pursuant to this Section
5(c)(iii). The terms of such escrow or clean irrevocable letter of credit shall
be negotiated by the Company and the Executive at such time and any dispute
relating to such matters shall be settled in an arbitration pursuant to Section
9 of this Agreement. The Executive agrees to execute any documents, including
Powers of Attorney, that may be necessary to facilitate the Company’s defense
and/or contesting the Internal Revenue Service’s assertions. In the event that
the Excise Tax Gross-Up Payment exceeds the amount subsequently determined to be
due, such excess shall constitute a loan from the Company to the Executive
payable on the fifth day after demand by the Company together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code).

             6.       Covenants.

             (a)       Introduction. The parties acknowledge that the provisions
and covenants contained in this Section 6 are ancillary and material to this
Agreement and that the limitations contained in this Agreement are reasonable in
geographic and temporal scope and do not impose a greater restriction or
restraint than is necessary to protect the goodwill and other legitimate
business interests of the Company. The parties also acknowledge and agree that
the provisions of this Section 6 do not adversely affect the Executive’s ability
to earn a living in any capacity that does not violate the covenants contained
herein.

             (b)       Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and all of its subsidiaries,
partnerships, joint ventures, limited liability companies, and other affiliates
(collectively, the “BTFHC Group”), all secret or confidential information,
knowledge or data relating to the BTFHC Group, its franchisees, and their
businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that the Executive has obtained or obtains during
the Executive’s employment by the BTFHC Group and that is not public knowledge
(other than as a result of the Executive’s violation of this Section 6(b))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the BTFHC Group, except with prior written consent of the
applicable member of the BTFHC Group, or as otherwise required by law or legal
process. All records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that the Executive uses, prepares or comes into
contact with during the course of the Executive’s employment shall remain the
sole property of the Company or the BTFHC Group, as applicable, and shall be
turned over to the applicable member of the BTFHC Group upon termination of the
Executive’s employment.

             (c)       Non-Recruitment. For purposes of this agreement, the
“Restricted Period” means the period of the Executive’s employment with the
BTFHC Group and the period following the Executive’s Date of Termination (i) of
the unexpired time of the Employment Period if the Executive’s Date of
Termination occurs before January 1, 2005 and before (and not in connection
with) a Change in Control or (ii) of one year in all other cases. The Executive
shall not, at any time during the Restricted Period, without the prior written
consent of the Company, directly or indirectly, contact, solicit, recruit, or
employ (whether as an employee, officer, director, agent, consultant or
independent contractor) any person who was or is at any time during the previous
twelve (12) months an employee, representative, officer or director of the BTFHC
Group. Further, during the Restricted Period, Executive shall not take any
action that could reasonably be expected to have the effect of encouraging or
inducing any employee, representative, officer or director of the BTFHC Group to
cease their relationship with the BTFHC Group for any reason.

             (d)       No Competition. During the Restricted Period, the
Executive shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), consult, advise,
or be otherwise engaged or employed by, any Competitor. A “Competitor” means any
entity or enterprise that competes with the BTFHC Group through the operation of
health or fitness clubs or any other business engaged in competition within five
(5) miles of any health or fitness facility, or other business, which on the
Date of Termination is owned, managed or under development to be owned or
managed by the BTFHC Group or is owned by a franchisee of the BTFHC Group.

             (e)       Assistance to Company. The Executive agrees that,
following termination of employment for any reason, the Executive shall assist
and cooperate with the Company with regard to any matter or project in which the
Executive was involved during the Executive’s employment with the Company,
including but not limited to any litigation that may be pending or arise after
such termination of employment. Further, the Executive agrees to notify the
Company at the earliest opportunity of any contact that is made by any third
parties concerning any such matter or project. The Company shall not
unreasonably request such cooperation of Executive and shall compensate the
Executive for any lost wages or expenses associated with such cooperation and
assistance.

             (f)       Acknowledgement and Enforcement. The Executive
acknowledges and agrees that:

               (i)        the purpose of the foregoing covenants, including
without limitation the noncompetition covenant of Section 6(d) is to protect the
goodwill, trade secrets and other Confidential Information of the BTFHC Group;

               (ii)        because of the nature of the business in which the
BTFHC Group is engaged and because of the nature of the Confidential Information
to which the Executive has access, the BTFHC Group would suffer irreparable harm
and it would be impractical and excessively difficult to determine the actual
damages of the BTFHC Group in the event the Executive breached any of the
covenants of this Section 6; and

               (iii)        remedies at law (such as monetary damages) for any
breach of the Executive’s obligations under this Section 6 would be inadequate.

       The Executive therefore agrees and consents that if the Executive commits
any breach of a covenant under this Section 6 or threatens to commit any such
breach, the Company shall have the right (in addition to, and not in lieu of,
any other right or remedy that may be available to it) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage; provided, in the case of a breach of the noncompetition covenant of
Section 6(d): (A) such injunctive relief shall be available only for a breach
occurring during Executive’s employment and for one year following the Date of
Termination of Executive’s employment and (B) without limiting any foregoing
provision of this paragraph, the Executive shall forfeit any amounts payable
under this Agreement during that part of the Restricted Period occurring after
the period provided in the foregoing clause (A).

             7.       Successors. This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

             8.       Indemnification. Executive shall be indemnified by the
Company during his employment, and after the Date of Termination during all
periods within any applicable statute of limitations or other period in which an
action may be brought against Executive for his acts or omissions during his
employment with the Company, to the same extent as the Company indemnifies other
senior executives of the Company.

             9.       Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the Rules of the American Arbitration Association
then pertaining in Chicago, Illinois and judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. The arbitrator or arbitrators shall be deemed to possess the powers to
issue mandatory orders and restraining orders in connection with such
arbitration; provided, however, that nothing in this Section 9 shall be
construed so as to deny the Company’s right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach of
Executive of any of his covenants contained in Section 6 hereof. The Executive
and the Company shall each bear one-half of the costs and fees charged by the
American Arbitration Association (including, without limitation, the
arbitrator’s(s’) fees). The parties shall each be responsible for his or its own
professional fees and costs, subject to any award of professional fees and costs
in the discretion of the arbitrator or arbitrators.

             10.       Miscellaneous.

             (a)       This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. The parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Illinois, in any
action or proceeding brought with respect to or in connection with this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

             (b)       All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

      If to the Executive:

      At the most recent address on file for the Executive at the Company;

      If to the Company:

      Bally Total Fitness Holding Corporation
      8700 West Bryn Mawr Avenue
      Chicago, Illinois 60631



      Attention:    President, Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be considered
delivered when actually received by the addressee.

             (c)       The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

             (d)       The Company may withhold from any amounts payable under
this Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

             (e)       The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

             (f)       From and after the Effective Date, this Agreement shall
supersede any other employment agreement, severance agreement and change of
control agreement, and the Company’s Employment Dispute Resolution Procedure
(“EDRP”), between the parties with respect to the subject matter of this
Agreement unless, after the Effective Date, the parties enter into such
agreement or adopt the EDRP with a specific provision, in writing, that such
agreement or the EDRP shall supersede this Section 10(f); provided that the
terms of any stock option or other long-term incentive award shall remain in
full force and effect to the extent not otherwise specifically provided in this
Agreement.

       IN WITNESS WHEREOF, the Executive has set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused this Agreement
to be executed in its name and on their behalf, all as of the day and year first
above written.

  

--------------------------------------------------------------------------------

  

   [Name of Executive]   


  

--------------------------------------------------------------------------------

  

   [Signature]   


   BALLY TOTAL FITNESS HOLDING CORPORATION.   



   By

--------------------------------------------------------------------------------

  

   Its:   President, Chief Executive Officer   



   By

--------------------------------------------------------------------------------

  

   Chairperson, Compensation Committee   